         Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 1 of 19                                    FILED
                                                                                                  2020 Mar-04 PM 03:37
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

RANDY M. MARTINEZ,                                 )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )           Case No. 2:18-cv-0465-JEO
                                                   )
CITY OF BIRMINGHAM,                                )
                                                   )
       Defendant.                                  )

                                MEMORANDUM OPINION

       In this action, Plaintiff Randy M. Martinez brings claims against his former

employer, the City of Birmingham, under Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e et seq. (“Title VII”), and 42 U.S.C. §§ 1981

(“Section 1981”). (Doc. 16).1            Now before the court 2 is Defendant’s motion for

summary judgment. (Doc. 26). The motion has been fully briefed, (docs. 26-1, 27,

28), and is now ripe for decision. For the reasons that follow, the motion for

summary judgment is due to be granted in full.


1
  References herein to “Doc(s). __” are to the document numbers assigned by the Clerk of the
Court to the pleadings, motions, and other materials in the court file, as reflected on the docket
sheet in the court’s Case Management/Electronic Case Files (“CM/ECF”) system. Unless
otherwise noted, page citations to briefs, evidence, and other papers in the court file are to the page
number of the electronically filed document, which may not coincide with pagination on the
original “hard copy.” However, pinpoint citations to all depositions are to the page of the
deposition transcript.
2
  The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 11).
         Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 2 of 19




I. PROCEDURAL HISTORY

       Plaintiff filed his original complaint 3 on March 23, 2018, in this court alleging

discrimination and retaliation on the basis of race and national origin in violation of

Title VII and § 1981. (Doc. 1). Defendant filed a motion to dismiss the complaint.

(Doc. 6). The court granted the motion, but gave Plaintiff the opportunity to amend

to adequately state a cause or causes of action. (Doc. 15). Plaintiff filed his amended

complaint on October 30, 2018, again alleging discrimination and retaliation on the

basis of his race and national origin. (Doc. 16). Specifically, the amended complaint

contains the following five counts, all alleged violations of both Title VII and § 1981:

(1) race discrimination; (2) national origin discrimination; (3) retaliation – denial of

overtime; (4) retaliation – unjust discipline; and (5) retaliation. (Id. ¶¶ 47-93).

       Defendant filed a motion to dismiss the amended complaint for failure to state

a claim. (Doc. 17). The court granted in part and denied in part the motion to dismiss

the amended complaint. (Doc. 20). Specifically, the court dismissed Plaintiff’s race

and national origin discrimination claims as they pertained to his lack of recognition



3
  The original complaint was 85 pages long (not counting exhibits) and contained 552 paragraphs.
Each of the 11 counts contained approximately 45 paragraphs with the vast majority of those
paragraphs repeating identical allegations, albeit changing a word here or there. (Doc. 1). Each
count repeated approximately 20 paragraphs of factual allegations asserted in the statement of
facts, as well as over 20 paragraphs of conclusory legal assumptions contained in the first count of
the complaint. (Id.). Additionally, counts four through eight, as well as eleven, appeared to be
identical, save one paragraph, purporting to state the alleged adverse employment action. (Id. ¶¶
205, 251, 297, 343, 389, 531). Counts nine and ten appeared to be identical to count eight. (Id. ¶¶
360-450).
                                                 2
        Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 3 of 19




and general and unspecified harassment, but, with certain caveats, the vast majority

of his race and national origin discrimination claims survived the motion to dismiss.

(Id. at 10-19). The court also dismissed Plaintiff’s national origin discrimination

claim brought pursuant to § 1981 and any hostile work environment claim. (Id. at

17-21). Despite some troublesome omissions and inconsistencies in the amended

complaint with regard to Plaintiff’s retaliation claims, the court permitted all such

claims to proceed. (Id. at 21-26).

II. STANDARD OF REVIEW

      Under Federal Rule of Civil Procedure 56(c), summary judgment is proper “if

the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party asking for summary

judgment always bears the initial responsibility of informing the court of the basis

for its motion and identifying those portions of the pleadings or filings which it

believes demonstrate the absence of a genuine issue of material fact. Id. at 323.

Once the moving party has met its burden, Rule 56(e) requires the non-moving party

to go beyond the pleadings and by his own affidavits, or by the depositions, answers

to interrogatories, and admissions on file, designate specific facts showing there is a

genuine issue for trial. See id. at 324.

                                           3
        Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 4 of 19




      The substantive law identifies which facts are material and which are

irrelevant. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). All

reasonable doubts about the facts and all justifiable inferences are resolved in favor

of the non-movant. See Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir.

1993). A dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. If the

evidence is merely colorable, or is not significantly probative, summary judgment

may be granted. See id. at 249.

III. STATEMENTOF FACTS

      Plaintiff Randy Martinez, a Mexican American, began his employment as a

police officer with the City of Birmingham in November of 1998, and was promoted

to sergeant in June of 2011. (Doc. 26-8 (“Martinez Dep.”) at 18, 43; Doc. 16 ¶ 19;

Doc. 26-4 at 2).     NaShonda Howard, a now-retired Captain of the City of

Birmingham Police Department and an African-American female, was Plaintiff’s

direct supervisor from approximately October 2015 until June 2017. (Howard Aff.

at 2-3). The Police Chief during all relevant times was A.C. Roper, an African-

American male. (Id. at 3).

      In approximately September 2012, Martinez was assigned as the supervisor

of the property room at the Birmingham Police Department. (Martinez Dep. at 27;




                                          4
        Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 5 of 19




Doc. 26-6 (“Howard Aff.”) at 2). Martinez supervised both police officers and

civilian personnel in the property room. (Id.).

      In approximately January 2017, Martinez contends Captain Howard gave him

an “illegal order” in the way she told him to dispose of older property in the property

room. (Martinez Dep. at 54-56; Doc. 27-1 at 2; see also Howard Aff. at 3). Martinez

testified that there is a specific process that must be followed in order to dispose of

property, and Howard told him “[t]o just close them out by signing [his] name on it

. . to just close them out unless it was an active case” without following the proper

procedures. (Martinez Dep. at 56). Martinez alleges that Howard told him that she

wanted twenty cases disposed of each week. (Doc. 27-1 at 2).

      On January 31, 2017, Martinez submitted a request to meet with Police Chief

Roper. (Doc. 26-10 at 2). The subject heading of the memo states, “Requesting To

Meet” and the entire note states, “Chief Roper, I am respectfully requesting a

meeting with you to discuss supervisory issues at your earlier convenience. My

concerns are paramount to my official duties.” (Id.).       Martinez testified that he

wanted to meet with Chief Roper regarding the issues related to the alleged “illegal

order” by Captain Howard. (Martinez Dep. at 56).

      On approximately February 6, 2017, a meeting was held with Captain

Howard, Deputy Chief Irene Williams, an African-American female, Sergeant

Teresa Crumbly, an African-American female, Sergeant Ronald Crumbly, an

                                          5
        Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 6 of 19




African-American male, Martinez, and the civilian supervisors assigned to the

Records Room. (Id. at 48-52; see also Doc. 27-1 at 2). After the meeting, Captain

Howard and Deputy Chief Williams asked everyone to leave except Martinez. (Id.).

At this point, Howard and Williams again brought up the disposal of property to free

up space in the property room. (Id.). During the meeting, Howard “started getting

loud and became very rude and just very --- just belittling and chastising and just

seemed extremely upset and angry.” (Martinez Dep. at 52-53).

       On February 7, 2017, Martinez was given a court order to release the property

of $2,318.00 that was being held in the property room. (Doc. 26-11 at 3). Martinez

and the other employees searched for the money, but they could not locate it. (Id.).

       Then, on approximately February 9, 2017, Martinez was told to report to the

radio room, but he never actually went there. (Id. at 57). Instead, his assignment

changed to report review on February 10, 2017. (Id. at 58). Martinez contends this

assignment segregated him from his co-workers. (Id. at 58-59). The reassignment

did not result in a change in pay, benefits or rank. (Howard Aff. at 4). Martinez was

given access to a take-home car as sergeant of report review.4 (See Martinez Dep.




4
 It is unclear from the record whether Martinez had access to a take-home car as sergeant in the
property room.

                                               6
        Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 7 of 19




at 74-75). Sergeant Crumbley 5 replaced Martinez as the supervisor in the property

room. (Howard Aff. at 4).

       On February 13, 2017, Martinez submitted a memo to Chief Roper titled

“Notification of Missing Money in Property Room.” (Doc. 26-11 at 3-4). The memo

explained that $2,318.00 was missing from the property room and detailed the steps

Martinez and others had taken to track and locate the missing money. (Id.). Chief

Roper, Deputy Chief Williams and Captain Howard reviewed the memo. (Howard

Aff. at 5).

       On February 16, 2017, Howard initiated a disciplinary complaint against

Martinez for failing to immediately notify her of the missing money per Police

Department Rules and Regulations.6 (Id. at 6; Doc. 26-13 at 3-4; Martinez Dep. at

59-61). Howard noted that Martinez had the opportunity to alert her about the

missing property during the meeting on February 9, 2017, but failed to do so. (Doc.


5
 The two men switched positions. Crumbley had been assigned as the report review sergeant.
(Howard Aff. at 4).
6
  Neither party submitted the Birmingham Police Department Rules and Regulations regarding
this incident. However, the memo written by Howard states that Rules and Regulations 109-3
provides:

       Members of the Birmingham Police Department are required to report any unusual
       event or circumstance that would bring embarrassment or reflect adversely on the
       Birmingham Police Department. This notification should be made immediately to
       the member’s immediate supervisory or commander id his supervisor is not
       available.

(Doc. 26-13 at 4). Howard relays the same information regarding this rule in her affidavit.
(Howard Aff. at 6). Martinez does not dispute either statement.
                                              7
         Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 8 of 19




26-13 at 3). She also noted that on February 9, 2017, an email went to all personnel

reminding them of instances when a supervisor should be immediately notified.7

(Id.; Howard Aff. at 6). One of the listed instances included in the email was “when

the officer has lost or damaged city equipment or property.” (Howard Aff. at 6).

Additionally, on February 10, 2017, Howard sent an email to all commanders and

Sergeants Martinez, Crumbley and Colston “informing them to review the directive

with personnel under their supervision.” (Id.). Despite these directives, Martinez

failed to notify Howard about the missing property until February 13, 2017, six days

after he discovered the property was missing. (Doc. 26-13 at 3-4).

       Additionally, on February 16, 2017, Howard informed Martinez that he could

no longer work overtime without prior approval. (Howard Aff. at 6). Birmingham

Police Department employees work an eight-and-a-half-hour shift with thirty

minutes allowed for lunch, or a nine-hour shift with one hour allotted for lunch.

(Id.). The overtime policy requires prior approval by the immediate supervisor.8

(Doc. 26-14 at 5). Martinez testified that Sergeants Crumbley and Colston did not

have to “send anything up to request for overtime.” (Martinez Dep. at 68-69).




7
 This email is not in the record. These statements come from Howard’s affidavit as well as the
memo. Plaintiff does not dispute these statements.
8
 Plaintiff states in his brief that the overtime policy is not routinely followed, (doc. 27 at 7), but
does not cite any evidence in support of this statement.
                                                  8
       Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 9 of 19




      On February 20, 2017, Martinez received a memo from Deputy Chief

Williams with the subject “Request To Meet.” (Doc. 27-1 at 5). The memo stated

that the Chief’s office had received his request to meet with Chief Roper, but that

the “request is very vague” and while there was “mention of supervision issues,” it

did not “explain at which level, give examples or the issues, or explain who is

involved.” (Id.). The memo further stated that Chief Roper asked Williams to meet

with Martinez to review his concerns, and that a meeting could be granted if “the

matter cannot be addressed at the bureau level.” (Id.). Williams asked Martinez to

provide her more information “in memo form” by February 22, 2017. (Id.).

      On February 21, 2017, Martinez sent a memo to Chief Roper and Deputy

Chief Williams in response to Williams’ request for more details regarding the

“supervisory issues” stated in his first memo. (Id. at 6-8). The memo centered

around problems with Captain Howard and issues regarding the records room. In

particular, Martinez reported the following:

      • a feeling of “hostility” and “micromanaging practices”
      • criticism of his work “by too many to list”
      • being “treated as a child by being talked to any kind of way by
        Captain Nashonda Howard”
      • “the unprofessional belittling lectures as if being talked down to as
        a child and often times in the presence of co-workers by Captain
        Howard”
      • a “lack of appreciation for the overall and totality of the work I’ve
        accomplished”
      • “[d]espite all of that detailed work and time and sweat, I am being
        reassigned”

                                         9
       Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 10 of 19




      • being “unrealistically micromanaged with unrealistic expectations”
      • being “criticized by higher ranking individuals most often and most
        often told to stop trying to change the department”
      • “I have not followed suit by filing complaints as other who ha[ve]
        felt a continuously hostile environment or the harassment spewed
        by Captain Howard’s way of ‘counseling’ and abrasiveness.”
      • “I have experienced the chastising and berating that Captain Howard
        has been allowed to do for many years and has only intensified with
        my rank.”
      • “I have never been spoken to in the manner she has been enabled to
        do since I was a kid.”

(Doc. 27-1 at 6-8).

      On March 1, 2017, Martinez filed a Charge of Discrimination with the EEOC

alleging race and national origin discrimination and retaliation. (Doc. 16 at 23). The

basis for this charge was a denial of overtime by Captain Howard, as well as the

transfer out of the property room. (Id.). He also reported the investigation begun on

February 16, 2017, for “allegedly violating rules,” which he denied. (Id.).

      Martinez was denied a request for overtime approval on May 3, 2017.

(Martinez Dep. at 63). He was called into a meeting with Deputy Chief Williams

and she said he could not work the overtime. (Id. at 64). He was not given a reason

for the denial. (Id.).

      Martinez filed a second Charge of Discrimination on June 2, 2017, again

alleging discrimination on the basis of race and national origin, as well as retaliation.

(Id. at 25, 32). This charge alleged “a continuing hostile work environment, as well

as failure to train, unreasonable workload/expectations, [being] the only sworn

                                           10
       Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 11 of 19




supervisor with a designated lunch, working out of classification, and increased

scrutiny.” (Id.). He further alleged that he was forced “to sacrifice [his] safety by

transferring to patrol duty.” (Id.).

      On June 8, 2017, Martinez requested to transfer from report review to patrol.

(Doc. 26-16 at 2). His request was approved on June 14, 2017, (id. at 4), and

Martinez was assigned to work at the North Precinct of the Birmingham Police

Department, (see Martinez Dep. at 75-76). Martinez lost access to a take-home car

when he transferred to the North Precinct. (Id.).

      Martinez received a letter of reprimand on August 8, 2017, regarding the

missing money in the property room and Martinez’s failure to immediately notify

his supervisor. (Doc. 26-5 at 3). Howard did not make the decision to issue a letter

of reprimand to Martinez, but states that she was aware that Chief Roper made the

decision. (Hoard Aff. at 5). The letter of reprimand did not result in any loss of pay

or benefits and did not make Martinez ineligible for promotions. (Id.).

      Martinez supplemented his first EEOC charge on August 18, 2017. (Doc. 16

at 27). In this Supplemental Charge, Martinez alleged “harassment, intimidation and

verbal[] abuse[] because of [his] accent and or national origin.” (Id.). He again

referred to the actions by Captain Howard detailed in the first charge. (Id.). He also

stated that since he filed the two charges, he received retaliatory discipline by

Captain Howard and Chief Roper. (Id.).

                                         11
        Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 12 of 19




       On December 19, 2017, the EEOC issued Martinez a Dismissal and Notice of

Rights as to both charges. (Id. at 29, 31). As explained by the court’s October 16,

2018 order, these letters were presumably mailed to Martinez on or about December

21, 2017.9 (Doc. 15 at 4-6). Martinez timely filed his complaint on March 23, 2018.

IV. DISCUSSION

       The remaining claims in Martinez’s amended complaint are: (1) race

discrimination in violation of Title VII and § 1981; (2) national origin discrimination

in violation of Title VII; and (3) retaliation in violation of Title VII and § 1981.10

(Docs. 16 & 20). Defendant moved for summary judgment on all the remaining

claims, and its brief addressed each claim. (Doc. 26; Doc. 26-1). Specifically, with

regard to Plaintiff’s first two claims, Defendant argues that Plaintiff’s race and

national origin discrimination claims fail because Plaintiff cannot establish a prima

facie case11 and, even if he could, he cannot establish pretext. (Doc. 26-1 at 11-16).

Plaintiff’s brief in opposition, however, does not address his discrimination claims.


9
 The court made this presumption for the purposes of the motion to dismiss only. (Doc. 15 at 6
n.6). Defendant, however, has not challenged the timeliness of the complaint here.
10
  Section 1981 does not provide a cause of action against state actors; instead, claims against state
actors or allegations of § 1981 violations must be brought pursuant to § 1983. Butts v. County of
Volusia, 222 F.3d 891, 892–94 (11th Cir. 2000). Plaintiff does not allege in his amended complaint
that he brings his claims against Defendant pursuant to § 1983. Despite the fact that this failure is
fatal to his claims, id., Defendant did not make this argument to the court on its motion for
summary judgment. The court will, therefore, address it, but for the reasons discussed, Plaintiff’s
discrimination and retaliation claims fail on the merits.
11
   Defendant contends there was no adverse employment action and the City did not treat similarly
situated employees outside Plaintiff’s protected class more favorably. (Doc. 26-1 at 11-15).
                                                 12
       Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 13 of 19




(Doc. 27 at 7-9). In fact, in response to Defendant’s motion to summary judgment,

Plaintiff makes no argument, cites no legal authority, and identified no issues of

material fact concerning his race and national origin discrimination claims. (See,

generally Doc. 27). Instead, Plaintiff focuses solely on his retaliation claims. (Id.).

“[G]rounds alleged in the complaint but not relied upon in summary judgment are

deemed abandoned.” Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599

(11th Cir. 1995).     As such, the court deems Plaintiff’s discrimination claims

abandoned. See McMaster v. United States, 177 F.3d 936, 940-41 (11th Cir. 1999)

(claim may be considered abandoned when district court is presented with no

argument concerning a claim included in the plaintiff’s complaint); Road Sprinkler

Fitters Local Union No. 669 v. Independent Sprinkler Corp., 10 F.3d 1563, 1568

(11th Cir. 1994) (concluding that a district court “could properly treat as abandoned

a claim alleged in the complaint but not even raised as a ground for summary

judgment”). Defendant is entitled to summary judgment as a matter of law on

Plaintiff’s discrimination claims. The court, therefore, moves on to Plaintiff’s

retaliation claims.

      In general, Title VII and § 1981 prevent an employer from retaliating against

an employee because the employee opposes any unlawful employment practices or

because the employee has made a charge, testified, assisted, or participated in any

manner related to an unlawful employment practice. See generally 42 U.S.C. §

                                          13
       Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 14 of 19




2000e-3(a) (Title VII); CBOCS W., Inc. v. Humphries, 553 U.S. 442, 457 (2008)

(concluding that § 1981 encompasses retaliation claims); Bryant v. Jones, 575 F.3d

1281, 1301 (11th Cir. 2009) (discussing the right of action for retaliation under §

1981 both pre- and post-Humphries). Title VII and § 1981 “have the same

requirements of proof and use the same analytical framework.” Standard v. A.B.E.L.

Servs., Inc., 161 F.3d 1318, 1330 (11th Cir. 1998). To establish a prima facie case

of retaliation, a plaintiff must show that (1) he engaged in statutorily protected

activity, (2) he suffered an adverse employment action, and (3) there was a causal

connection between the protected activity and the adverse action. Howard v.

Walgreen Co., 605 F.3d 1239, 1244 (11th Cir. 2010); Thomas v. Cooper Lighting,

Inc., 506 F.3d 1361, 1364 (11th Cir. 2007); Pennington v. City of Huntsville, 261

F.3d 1262, 1266 (11th Cir. 2001).

      Defendant contends that Plaintiff’s retaliation claims fail because he did not

engage in statutorily protected activity before the vast majority of his alleged adverse

employment actions. (Doc. 26-1 at 19-24; Doc. 28 at 3-4). Otherwise, Defendant

contends there is no causal connection between any statutorily protected activity and

alleged adverse employment actions. (Doc. 26-1 at 19-20). Finally, even if Plaintiff

can establish a prima facie case of retaliation, Defendant contends he cannot

establish pretext. (Doc. 28 at 4-6).




                                          14
       Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 15 of 19




      A. Statutorily Protected Activity

      As explained above, the first element of a prima facie case of retaliation that

Plaintiff must establish is that he engaged in statutorily protected activity. Howard,

605 F.3d at 1244. A complaint of “[u]nfair treatment, absent discrimination based

on race, sex, or national origin,” does not constitute statutorily protected activity.

Coutu v. Martin County Bd. of Cnty. Comm’rs, 47 F.3d 1068, 1074 (11th Cir. 1995).

Although Plaintiff’s brief is anything but clear on what he contends is his protected

activity, it appears that Plaintiff contends that the January 31st memo constitutes

protected activity. (See Doc. 27 at 8). The court disagrees.

      The January 31, 2017 memo states the following, in full: “Chief Roper, I am

respectfully requesting a meeting with you to discuss supervisory issues at your

earlier convenience. My concerns are paramount to my official duties.” (Doc. 26-

10 at 2). This memo is not protected activity for the simple reason that it does not

mention discrimination in any way. In Coutu, the plaintiff filed a written grievance

that “contained a conclusory allegation of racial discrimination, [but] her attorney

waived this allegation at the grievance hearing.” Coutu, 47 F.3d at 1074.

Furthermore, during the grievance hearing, “Coutu made no allegation and offered

no proof of race or national origin discrimination; she contended only that she

worked hard and deserved a better rating than” she received. Id. The Eleventh

Circuit concluded that, absent any allegations of discriminatory treatment, Coutu’s

                                         15
       Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 16 of 19




grievance did not constitute statutorily protected expression. Id. The same is true

with Plaintiff’s January 31st memo.

      Additionally, Plaintiff’s February 21, 2017 follow-up memo is not protected

activity for the very same reason. While that memo goes into great detail regarding

the alleged “supervisory issues,” nowhere in that memo does Plaintiff mention any

type of discrimination. (See Doc. 27-1 at 6-8). Instead, as outlined in detail in the

statement of facts, Plaintiff complains about general hostility, micromanaging,

criticism of and lack of appreciation for his work, belittling, and being treated like a

child. (Id.). Such complaints do not constitute statutorily protected activity. See

Coutu, 47 F.3d at 1074.

      Plaintiff did, however, engage in statutorily protected activity when he filed

is first EEOC charge on March 1, 2017. See, e.g., Birdyshaw v. Dillard’s Inc., 308

F. App’x 431, 436 (11th Cir. 2009) (quoting Title VII’s participation clause and

explaining that “[f]iling an EEOC charge is statutorily protected activity in this

regard”).

      B. Adverse Employment Action and Temporal Proximity

      An adverse employment action under Title VII’s anti-retaliation provision is

an action “that a reasonable employee would have found . . . materially adverse.”

Burgos v. Napolitano, 330 F. App’x 187, 189 (11th Cir. 2009) (quoting Burlington

N. and Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)). Materially adverse

                                          16
        Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 17 of 19




actions are those that “might have dissuaded a reasonable worker from making or

supporting a charge of discrimination.” Burlington N. and Santa Fe Ry. Co., 548

U.S. at 68. A plaintiff establishes a causal connection by showing that the relevant

decision-maker was “aware of the protected conduct, and that the protected activity

and the adverse actions were not wholly unrelated.” Shannon v. Bellsouth

Telecomm., Inc., 292 F.3d 712, 716 (11th Cir. 2002). “Generally, an employee can

establish that [the protected activity and adverse action] were not wholly unrelated

by showing that the decisionmaker was aware of the protected conduct at the time

of the adverse action” and/or that there is temporal proximity between the two. Rudy

v. Walter Coke, Inc., 613 F. App’x 828, 830 (11th Cir. 2015); Strickland v. Water

Works and Sewer Bd. of City of Birmingham, 239 F.3d 1199, 1207 (11th Cir. 2001).

However, “[t]emporal proximity alone does not establish a causal connection when

there is unrebutted evidence that the decisionmaker was not aware of the protected

activity.” Rudy, 613 F. App’x at 830.

       The only adverse employment action alleged by Martinez occurring after his

statutorily protected activity is the denial of overtime on May 3, 2017. 12 Defendant

essentially concedes this point. (Doc. 26-1 at 20). Defendant contends, however,



12
  While the Defendant addresses the August 8, 2017 letter of reprimand from Chief Roper as an
adverse employment action, Plaintiff does not respond to this argument in any way. To the extent
that this claim is even plead in the complaint, the court deems it abandoned. See Resolution Trust
Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (when a party fails to respond to an
argument or otherwise address a claim, the court deems it abandoned).
                                               17
       Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 18 of 19




that there is no causal connection between the March 1, 2017 EEOC charge and the

May 3, 2017 overtime denial. (Id. at 20-21). Specifically, Defendant argues that

there is no evidence that Deputy Chief Williams, the decision maker, was aware of

Martinez’s EEOC charge. (Id. at 21).

      Plaintiff does not rebut this evidence that Williams did not have knowledge

of the EEOC charge. Indeed, Plaintiff does not even address the causal connection

element of his prima facie case.       This court is not under a duty to exercise

imagination or conjure what a party might have argued, but did not argue. See Lyes

v. City of Riviera Beach, Fla., 126 F.3d 1380, 1388 (11th Cir. 1997) (vacated on

other grounds, 126 F.3d 1295 (11th Cir. 1998) & 166 F.3d 1332 (11th Cir. 1999))

(explaining that “the onus is upon the parties to formulate arguments”); Resolution

Trust Corp., 43 F.3d at 599 (“[t]here is no burden upon the district court to distill

every potential argument that could be made based upon the materials before it”);

Bowden ex rel. Bowden v. Wal–Mart Stores, Inc., 124 F. Supp. 2d 1228, 1236 (M.D.

Ala. 2000) (“[i]t is not for the court to manufacture arguments on Plaintiff’s behalf”).

Accordingly, a party’s decision not to proffer argument or authority in response to a

dispositive motion is at his peril.

      The court agrees with Defendant that there is no evidence in the record that

Williams had any knowledge of Plaintiff’s EEOC charge. As such, Plaintiff has

failed to establish a causal connection between his protected activity and the adverse

                                          18
       Case 2:18-cv-00465-JEO Document 29 Filed 03/04/20 Page 19 of 19




action of denial of overtime. Defendant is entitled to summary judgment on

Plaintiff’s retaliation claim.

V. CONCLUSION

       For the foregoing reasons, Defendant’s motion for summary judgment (doc.

26) is due to be granted in full. A separate order will be entered.

       DATED this 4th day of March, 2020.



                                       _________________________________
                                       JOHN E. OTT
                                       Chief United States Magistrate Judge




                                          19
